United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, Douglas, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-912
Issued: July 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 8, 2013 appellant, through her attorney, filed a timely appeal from the
February 1, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim.1 Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of this case.

1

Although the February 1, 2013 decision purports to be a nonmerit decision denying reconsideration, OWCP’s
analysis of the evidence indicates that it reviewed the merits of appellant’s claim. Accordingly, the Board will
exercise jurisdiction over the merits of the claim. See D.R., Docket No. 12-617 (issued May 9, 2012) (OWCP
addressed the merits of the claimant’s reasons for refusing a job offer); D.C., 58 ECAB 620 (2007) (OWCP
addressed the merits by finding for the first time that specialists were available locally and that the claimant’s
argument was therefore invalid).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established that her left ankle and bilateral foot injuries are
causally related to factors of her federal employment.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
This case has previously been before the Board.3 In an April 19, 2012 decision, the
Board affirmed an OWCP decision dated June 16, 2011 denying appellant’s occupational disease
claim. The Board found that the medical evidence was insufficiently rationalized to establish
that she sustained left ankle and foot injuries causally related to an accepted employment factor
of standing on her feet while working as a customs and border patrol officer. The facts and
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.4
By letter dated December 12, 2012 appellant, through her attorney, requested
reconsideration. She submitted a laboratory report dated May 6, 2011 from LabCorp.
A June 28, 2011 medical report from a physician whose signature is illegible indicated
that appellant had rheumatoid arthritis. Appellant could perform full-time light-duty work with
restrictions.
In reports dated July 27, 2011 and June 4, 2012, Dr. Ladislav Kuchar, an attending
Board-certified podiatrist, noted that since October 13, 2009 appellant had been diagnosed and
treated in his office for ankle derangement and bilateral foot peroneus brevis tendinitis.
Appellant was last seen on June 23, 2011. Dr. Kuchar noted that appellant had undergone ankle
and foot surgeries with no improvement of symptoms caused by her tendinitis. He noted that her
job assignment required standing and walking on uneven hard surfaces, such as concrete, 8 to 16
hours a day and up to 10 consecutive days. Dr. Kuchar advised that it was obvious the abovementioned conditions were aggravated by long periods of walking and standing, especially on
rigid surfaces. He noted that appellant was later diagnosed with rheumatoid arthritis.
Dr. Kuchar stated that while it was possible that she may have had this condition before she was
officially diagnosed with it, joint symptoms, which was what any arthritis primarily affected,
were not her complaint. Rather, appellant’s chief complaint was always focused on her tendons.
Dr. Kuchar stated that rheumatoid arthritis could therefore be safely ruled out as a preexisting
condition. He concluded that the true cause of appellant’s symptoms was tendinitis.
In a July 21, 2011 report, Dr. Ulker Tok, an internist with a specialty in rheumatology,
obtained a history that appellant had rheumatoid arthritis. He noted that the pain in her left ankle
and foot had improved, but she was still unable to work on her feet up to 16 hours a day with
3

Docket No. 11-1842 (issued April 19, 2012).

4

In the June 16, 2011 decision, OWCP accepted that appellant stood on her feet while working as a customs and
border patrol officer.

2

heavy gear as a customs officer. Dr. Tok listed findings on physical examination and diagnosed
rheumatoid arthritis.
In a November 13, 2012 report, Dr. Sanjay J. Chauhan, a Board-certified neurologist,
addressed findings that related to a patient who sustained an injury on December 7, 2010.5
By decision dated February 1, 2013, OWCP denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant a merit
review of the prior decision. It found that Dr. Kuchar’s opinions were repetitive of his prior
April 14, 2011 opinion and of diminished probative value as they were not rationalized. He
failed to explain how appellant’s ankle condition was causally related to the established
employment factor. Dr. Kuchar did not explain what findings he relied on and how standing and
walking caused or aggravated the condition. He did not address whether the condition was
temporarily or permanently aggravated.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.7 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.9 Neither the fact that appellant’s
5

The record contains evidence pertaining to a claimant not associated with this file.

6

5 U.S.C. §§ 8101-8193.

7

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

8

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 8 at 351-52.

3

condition became apparent during a period of employment nor, her belief that the condition was
caused by her employment is sufficient to establish a causal relationship.10
ANALYSIS
OWCP accepted as factual that appellant stood on her feet while working as a customs
and border patrol officer. While the work duties are established, the Board finds that she failed
to establish a causal relationship between any left ankle and bilateral foot conditions and the
established work factor.
Dr. Kuchar’s July 27, 2011 and June 4, 2012 reports found that appellant had ankle
derangement and bilateral foot peroneus brevis tendinitis that were aggravated by long periods of
walking and standing on rigid surfaces, 8 to 16 hours a day and up to 10 consecutive days as
required by her work assignment. He also found that she had rheumatoid arthritis, but stated that
tendinitis was the true cause of her symptoms. While Dr. Kuchar opined that appellant’s current
ankle and bilateral foot conditions were the result of an established work factor, he failed to
explain how the employment factor caused or contributed to these conditions. The Board has
held that a medical opinion not fortified by medical rationale is of little probative value.11
Without medical reasoning explaining how the established employment factor caused or
contributed to appellant’s ankle and foot conditions, Dr. Kuchar’s July 27, 2011 and June 4,
2012 reports are insufficient to meet appellant’s burden of proof.
Dr. Tok’s July 21, 2011 report found that appellant had rheumatoid arthritis. He listed
findings on physical examination and obtained a history that she worked on her feet up to 16
hours a day with heavy gear as a customs officer. Dr. Tok did not provide a medical opinion
addressing whether the established employment factor caused or aggravated appellant’s
diagnosed condition. Medical evidence which does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value.12 The Board finds, therefore, that
Dr. Tok’s report is insufficient to establish appellant’s claim. Similarly, the May 6, 2011
laboratory report from LabCorp is also insufficient to establish the claim as this report does not
specifically address whether the established employment factor caused a diagnosed medical
condition.
The June 28, 2011 report from a physician whose signature is illegible has no probative
medical value in establishing that appellant sustained left ankle and bilateral foot conditions
causally related to the established employment factor as the author cannot be identified as a
physician.13

10

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

11

Caroline Thomas, 51 ECAB 451 (2000).

12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
13

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

4

The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained left ankle and bilateral foot conditions causally related to the
accepted employment factor. Appellant did not meet her burden of proof.
On appeal, appellant’s attorney contended that OWCP’s decision was contrary to fact and
law. For reasons stated above, the Board finds that the weight of the medical evidence does not
establish that appellant sustained left ankle and bilateral foot conditions causally related to the
established employment factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained left ankle and
bilateral foot injuries causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

